See also Court of Appeals opinion, this week’s Abstract.
Before the Supreme Court of Ohio on a motion to certify. An action was brought by the Grocery Co. to enjoin the Secretary of State from enforcing the provisions of 6292 GC. as amended in 110-OL. 222, insofar as they affect heavy trucks. The amended section provided for certain taxes or license fees for the operation of motor vehicles, a certain amount per horse power and also an additional amount per hundred pounds gross weight.
The Company contends that the amendment was unconstitutional because it discriminated in its classification against certain kinds of commercial traffic and therefore was in violation of the 14th Amendment to the U. S. Constitution and in violation of Art. I, Sec. 2, of the Ohio Constitution. The Court of Appeals sustained the constitutionality of the Amendment, whereupon plaintiff prosecuted error. The principal questions for the consideration of the Supreme Court are:
1. Is the classification provided within the Amendment a reasonable classification?
2. Is the classification in violation of the State and Federal Constitutions?